447 F.2d 1405
UNITED STATES of America, Appellee,v.635.76 ACRES OF LAND, MORE OR LESS, IN FRANKLIN ET AL., COUNTIES, ARKANSAS, and State of Arkansas, et al., and Unknown Owners, Appellants, George Robert Bill Parks, et al., Appellants, McLean Bottom Levee and Drainage District No. 3, Logan County Arkansas, Appellees.
No. 71-1091.
United States Court of Appeals, Eighth Circuit.
October 7, 1971.

Appeal from the United States District Court for the Western District of Arkansas; John E. Miller, Judge.
Don A. Smith, Harper, Young & Smith, Fort Smith, Ark., for appellants.
Ray Blair, Paris, Ark., James K. Young, Russellville, Ark., for appellees.
Shiro Kashiwa, Asst. Atty. Gen., Bethel B. Larey, U. S. Atty., Robert E. Johnson, Asst. U. S. Atty., Fort Smith, Ark., Jacques B. Gelin, Dennis M. O'Connell, Attys., Department of Justice, Washington, D. C., for the United States.
Before VOGEL, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
The Honorable John E. Miller entered judgment that the McLean Bottom Levee and Drainage District No. 3 acquired a fee simple title by reason of condemnation proceedings in the Arkansas state courts, and that the intervenors have no compensable interest in any of the land in question. The intervenors appealed.


2
Judgment is affirmed on the basis of Judge Miller's opinion 319 F. Supp. 763, entered on December 2, 1970.